RECONFIGURABLE VISES AND RELATED METHODS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two face plates (including a face plate on the first jaw set, and a face plate on the center jaw piece)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claim 6 objected to because of the following informalities: “obtaining at least one face plate; securing a face plate to the first jaw set;  10securing a face plate to the wall opposing the first jaw set on the center jaw piece; placing the machining work piece between the two face plates; and, adjusting the first lead screw until the machining piece is secured between the two face plates”; should read “obtaining at least one face plate; securing a first face plate of said at least one face plate to the first jaw set;  10securing a second face plate of said at least one face plate to a wall opposing the first jaw set on the center jaw piece; placing the machining work piece between the first and second face plates; and, adjusting the first lead screw until the machining piece is secured between the first and second face plates”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
first end plate is at a desired location along the double vise apparatus”.  In the claim, the first end plate is secured to the first end of the base; the first jaw set is slidably secured to the track by the operation of the first lead screw.  For purposes of examination, the claim is interpreted as, “adjusting the first lead screw until the first jaw set is at a desired location along the double vise apparatus”.
Claim 6 recites the limitation "obtaining a machining work piece".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Lin (US 20150343606).
Regarding claim 6, Lin teaches a method of securing a machining work piece to a vise comprising the steps of ([0024]):
obtaining a double vise apparatus (1) comprising a base (10) with a first end and a second end, a first end plate secured to the first end of the base (10), a second end plate secured to the second end of the base (10), at least one guide rod or track (101) that extends from the first end plate along the length of the base (10) to the other end plate, a first jaw set (14) that is slidably secured along the guide rod 
obtaining a machining work piece (A);
adjusting the first lead screw (31) until the first jaw set (14) is at a desired location along the double vise apparatus (1) (Figs. 1, 2, and 4; [0022] lines 5-10); 
obtaining at least one face plate (see annotated Fig. 1); 
securing a face plate to the first jaw set (14) (Fig. 1; see annotated Fig. 1, via screws not labeled but shown);
securing a face plate to the wall opposing the first jaw set (14) on the center jaw piece (13) (Fig; 1; see annotated Fig. 1, via screws not labeled but shown);
placing the machining work piece (A) between the two face plates (see annotated Fig. 1 and Fig. 6);
and, adjusting the first lead screw (31) until the machining piece (A) is secured between the two face plates (Fig. 4; see annotated Fig. 1 and Fig. 6).

    PNG
    media_image1.png
    426
    609
    media_image1.png
    Greyscale

Lin, annotated Fig. 1

    PNG
    media_image2.png
    482
    724
    media_image2.png
    Greyscale

Lin, annotated Fig. 6
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ABBIE E QUANN/               Examiner, Art Unit 3723                                                                                                                                                                                         
/TYRONE V HALL JR/               Primary Examiner, Art Unit 3723